                                                         HONORABLE BARBARA J. ROTHSTEIN
 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
                                        AT SEATTLE
10
      WILD FISH CONSERVANCY,              )
11                                        )
12        Plaintiff,                      )                 Case No. 2:15-CV-01731-BJR
                                          )
13    v.                                  )                 ORDER GRANTING JOINT MOTIONS
                                          )                 FOR VOLUNTARY DISMISSAL
14    UNITED STATES ENVIRONMENTAL         )                 WITHOUT PREJUDICE AND FOR
15    PROTECTION AGENCY, et al.           )                 EXTENTION OF RULE 54(d)
                                          )                 DEADLINE
16        Defendants,                     )
                                          )
17
      and                                 )
18                                        )
      COOKE AQUACULTURE PACIFIC,          )
19    LLC,                                )
20                                        )
          Intervenor-Defendant.           )
21    ___________________________________ )
22
23          BEFORE THE COURT are the Joint Motions for Voluntary Dismissal Without Prejudice

24   and for Extension of Rule 54(d) Deadline.
25
            The Court finds that good cause exists for the requested relief and that the motions should
26
     be GRANTED.
27
28
      ORDER GRANTING MOTIONS                                            KAMPMEIER & KNUTSEN, PLLC
29    FOR VOLUNTARY DISMISSAL AND                                     P.O. Box 15099, Portland, Oregon 97214
                                                                                 (503) 841-6515
      EXTENSION OF RULE 54(d) DEADLINE - 1
30    No. 2:15-CV-01731-BJR
31

32
            Accordingly,
 1
 2          IT IS ORDERED that:

 3          1.       This matter is voluntarily dismissed without prejudice; and
 4
            2.       The Rule 54(d) deadline for filing a motion for an award of fees and costs is
 5
     extended to January 31, 2019.
 6
 7                   Dated this 14th day of December, 2018.

 8


                                                          A
 9
10
                                                          Barbara Jacobs Rothstein
11                                                        U.S. District Court Judge
12
13   Presented by:
14
     KAMPMEIER & KNUTSEN, PLLC
15
     By: s/ Brian A. Knutsen
16
        Brian A. Knutsen, WSBA No. 38806
17   Attorney for Plaintiff
18
19   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
20   United States Department of Justice
     Environment & Natural Resources Division
21
22   By: s/ Stephanie J. Talbert
         Stephanie J. Talbert
23   Attorney for Federal Defendants
24
25   NORTHWEST RESOURCE LAW PLLC
26   By: s/ Douglas J. Steding
27       Douglas J. Steding, WSBA No. 37020
     Attorney for Defendant-Intervenor
28
      ORDER GRANTING MOTIONS                                              KAMPMEIER & KNUTSEN, PLLC
29    FOR VOLUNTARY DISMISSAL AND                                      P.O. Box 15099, Portland, Oregon 97214
                                                                                  (503) 841-6515
      EXTENSION OF RULE 54(d) DEADLINE - 2
30    No. 2:15-CV-01731-BJR
31

32
